Citation Nr: 1045578	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) compensation 
under 38 U.S.C.A. § 1151 for lung cancer, status post right 
lobectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from November 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was previously before the Board in August 2009.  The 
appellant appealed the Board's August 2009 decision denying the 
appellant's claim of entitlement to VA compensation under 
38 U.S.C.A. § 1151 for lung cancer, status post right lobectomy, 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 2010, the appellant's attorney and a 
representative of the VA Office of General Counsel, on behalf of 
the Secretary, filed a Joint Motion for Remand (Joint Motion).  
In a June 2010 order, the Court granted the Joint Motion, vacated 
the August 2009 Board decision, and remanded the matter to the 
Board for action consistent with the Joint Motion.  

The appellant filed a claim for entitlement to service connection 
for hearing loss and chronic obstructive pulmonary disease (COPD) 
in June 2008.  The RO sent the appellant a Veterans Claims 
Assistance Act (VCAA) notice letter in October 2008 for the 
claims, but there is no indication the claims have been 
adjudicated.  

The issues of entitlement to service connection for 
hearing loss and COPD have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The June 2010 Joint Motion noted that the Board, in its August 
2009 decision, failed to ensure that VA complied with its duty to 
assist insofar as providing the appellant with an adequate 
medical opinion.  The appellant contends that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
receiving negligent treatment at the Fayetteville, Arkansas, VA 
Medical Center's Gene Taylor Community Based Outpatient Clinic in 
Mt. Vernon, Missouri, between October 2001 and October 2003.  The 
appellant specifically asserts that if his examinations at the 
facility had been properly conducted, including obtaining a chest 
x-ray, then his right lung cancer would have been detected 
sooner, and thus, it would have been possible that only a portion 
of his right lung would have been removed, instead of the entire 
right lung.  See December 2005 notice of disagreement.

A VA medical opinion was obtained in August 2005.  The August 
2005 VA examiner opined that the delay in diagnosis of lung 
cancer was less likely as not caused by improper VA treatment.  
The Joint Motion found that the August 2005 VA opinion was 
inadequate because the examiner did not address whether the 
appellant's presenting complaints in October 2001 warranted a 
chest x-ray.  In October 2001, the appellant had complained of 
increasing shortness of breath.  In his rationale, the August 
2005 VA examiner based his findings partially on a study that 
found mortality for lung cancer was the same regardless of 
whether the appellant had a chest x-ray every six months.  The 
Joint Motion noted that the VA examiner failed to offer any 
explanation as to how or why the controlled study that he relied 
upon was relevant to the question at hand, as the appellant was 
alive and the referenced content of the study relates to the 
correlation between periodic x-rays and mortality rates for lung 
cancer.  Finally, the Joint Motion found that a November 2005 
private medical opinion from Dr. J.B., D.O., raised an unresolved 
question of whether an earlier diagnosis could have been made 
upon x-ray imaging in October 2001, and if so, whether the 
appellant would have only needed to have a partial rather than 
total pneumonectomy.   When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Accordingly, as the August 2005 VA opinion 
is not adequate, the Board finds that the case must be remanded 
for another medical opinion.

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to all 
aspects of claims, to include the initial disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, the appellant was not 
provided with notice of the type of evidence necessary to 
establish an effective date in the event he is awarded the 
benefit sought.  As such, the Board finds that corrective notice 
should be sent to the appellant to comply with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Issue a VCAA notice letter for the issue 
of entitlement to VA compensation under 
38 U.S.C.A. § 1151 for lung cancer, status 
post right lobectomy, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2010), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  Include an explanation of the 
information and evidence needed to establish 
an effective date, per Dingess/Hartman.  

2. Make arrangements for a VA clinician of 
relevant expertise, to provide a medical 
opinion in this case to determine the 
following:


*	Whether the delay in diagnosis of lung 
cancer was as likely as not caused by 
improper treatment at the Fayetteville, 
Arkansas, VA Medical Center's Gene Taylor 
Community Based Outpatient Clinic in Mt. 
Vernon, Missouri, between October 2001 and 
October 2003.  The examiner should 
specifically provide an opinion as to whether 
VA failed to exercise the degree of care that 
would have been expected of a reasonable 
health care provider.

*	The clinician should address whether it is 
at least as likely as not that the 
appellant's presenting complaints of October 
2001 warranted a chest x-ray.  

*	The clinician should specifically opine as 
to whether it is as likely as not that an 
earlier diagnosis could have been made upon 
x-ray imaging in October 2001. 

*	The clinician should opine as to whether 
it is at least as likely as not that any 
failure by VA to timely diagnose or properly 
treat the appellant's lung cancer proximately 
caused the continuous or natural progress of 
the disease.   

*	 If possible, the clinician should 
specifically opine as to how a delay in 
diagnosis and treatment, if any, affected the 
outcome of the appellant's disease, to 
include whether the appellant would have only 
needed to have a partial rather than total 
pneumonectomy.  If it is not possible to 
determine how a delay in diagnosis or 
treatment, if any, affected the outcome of 
the lung cancer, the clinician should explain 
why it is not possible.  

The clinician should consider all of the 
evidence of record, to include the November 
2005 letter from Dr. J.B., D.O., who noted 
that had the tumor been discovered when more 
localized and not in the mainstem bronchus, 
it is possible surgery could have spared some 
of his lung.  

If the clinician relies upon the medical 
study cited in the August 2005 VA opinion, or 
any other medical study, the examiner must 
provide an explanation as to how or why the 
medical study is relevant to the issue at 
hand.

The clinician is requested to provide a 
complete rationale for his or her opinion, as 
a matter of medical probability, based on his 
or her clinical experience, medical 
expertise, and established medical 
principles. 

3. Thereafter, readjudicate the issue on 
appeal of entitlement to compensation under 
38 U.S.C.A. § 1151 for lung cancer, status 
post right lobectomy.  If the benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


